DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “241” has been used to designate two different frame adhesive layers in Fig. 2 that are identified by the reference numerals “241” and “242” in the specification (see paras [0029]-[0032]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities: At line 5 of claim 3 and line 2 of claim 11, the phrase “a ring-shaped” should be “a ring-shape” or “a ring shape”.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 13, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1 and 13, antecedent basis for “the corresponding adhesive layer” is unclear.   Claim 1 recites “a full-surface adhesive layer” at line 3 and “a first sub frame adhesive layer” at line 8, either of which could be a “corresponding” adhesive layer.  Similarly, claim 13 recites a full-surface adhesive layer” at line 3 and “a frame adhesive layer” at line 7, either of which could be a “corresponding” adhesive layer.  
Regarding claims 2, 8 and 14, each of these claims recites “a full lamination technology” and/or “a frame bonding technology.” These phrases are not further defined in the specification. The claims are indefinite because the claims include elements not actually disclosed (those encompassed by "technology"), thereby rendering the scope of the claims unascertainable. 
Regarding claim 15, the step of irradiating the cover, touch panel and display panel is recited twice (lines 6-9 and lines 13-17) rendering the claim unclear as to whether such step is performed more than once.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., CN205210842U (hereafter Lu ‘842), made of record by Applicant and .

Regarding claim 7, Lu ‘842 teaches a touch display device (Fig. 1 and paras [0002] and [0015]) that includes: 
an LCD screen display 4 (i.e., a display panel)(Fig. 1 and para [0018]; 
a full-surface optical adhesive layer 3 covering an upper surface of the display panel (Fig. 1 and para [0018]); and
a touch screen sensor 2 (i.e., touch panel) attached to an upper surface of the full-surface adhesive layer, wherein the touch panel corresponds to a middle portion of the display panel (Fig. 1; paras [0015], [0018], [0019]).
Lu ‘842 further teaches that its cover 1 and touch screen sensor 2 are attached by an optical adhesive layer 3 (para [0019]).  Fig. 1 illustrates that the cover 1 corresponds to a middle portion of the touch panel 2.  However, Lu ‘842 does not teach the claim 7 recitation of:
 a frame adhesive layer attached to an edge of an upper surface of the touch panel; a vacuum chamber formed on a middle portion of the frame adhesive layer; and a cover attached to an upper surface of the frame adhesive layer.

	Li ‘380 is also directed to a touch display device (para [0002]), and with reference to Fig. 1 and paras [0035]-[0039] teaches a display panel 1 attached to a touch panel 2 and an optical adhesive 4 attaching the touch panel 2 to a cover plate 3.  With further a frame adhesive layer attached to an edge of an upper surface of the touch panel (para [0040]).  Furthermore, Figs. 1 and 2 of Li ‘380 teach a vacuum cavity 5 (i.e., vacuum chamber) formed on a middle portion of the frame adhesive layer 4 with the cover 3 being attached to an upper surface of the frame adhesive layer 4 (paras [0039]-[0043]).
	Li ‘380 teaches the purpose of its invention is to provide a touch display device and manufacturing method in which a cover plate is attached to a touch panel in a way that solves the technical problems of high price, potential safety hazards and poor user tactile experience in the prior art, particularly that of large whiteboards (paras [0006]- [0008]).  Li ‘380 explains that such problems are solved by its touch panel wherein the optical adhesive layer is provided so that a vacuum cavity is formed in the middle of the optical glue layer located between the touch panel and cover plate (para [0009]).  An additional advantage of such a configuration is that the shape and size of the touch panel is the same as that of the display panel (para [0010]).  Also, only a small amount of optical glue is required to tightly attach the cover plate and touch panel together (para [0041] and [0051]) and a method of making the device simply uses four strips or blocks connected end to end and arranged between the cover and touch panel that are heated and melted in a vacuum environment to result in a tight bond between the touch and display panels (para [0054]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the device of Lu ‘842 to replace the full optical glue layer of Lu ‘842 located between the touch panel and cover with the edge frame optical glue/vacuum cavity combination taught by Li ‘380 for the advantages 

	Regarding claim 8, Lu ‘842 teaches its full-surface adhesive layer 3 is a liquid optical clear adhesive at para [0018] and Fig. 1.  
Regarding the recitation that the touch panel and the display panel are adhered by the liquid optical clear adhesive using a full lamination technology, please see the Section 112 rejection above.  Also, this product-by-process language does not further limit this product claim as the patentability of a product does not depend on its method of production. MPEP 2113.
	Regarding the recitation that the frame adhesive layer comprises a solid optically clear adhesive, see Li ‘380 at para [0013] describing the cutting step of preparing the solid optical glue into strip form and para [0043] further describing the optically clear adhesive. 
Regarding the recitation that the cover and the touch panel are adhered by the solid optically clear adhesive using a frame bonding technology, please see the Section 112 rejection above.  Also, this product-by-process language does not further limit this product claim as the patentability of a product does not depend on its method of production. MPEP 2113.

claim 12, both Lu ‘842 and Li ‘380 teach a shape of the touch panel is the same as a shape of the display panel, and a size of the touch panel is the same as a size of the display panel (Lu ‘842 at Fig. 1; Li ‘380 at Figs. 1-2 and para [0010]).

Regarding claim 13, Lu ‘842 teaches a manufacturing method of a touch display device (Fig. 1 and para [0018]).  The method of Lu ‘842 includes: 
providing a liquid crystal screen module 4 (i.e., a display panel) (Fig. 1 and para [0018]); 
covering an upper surface of the display panel 4 with a full-surface adhesive layer 3 (Fig. 1 and para [0018]; and
disposing a teach screen sensor 2 (i.e., touch panel) on the upper surface of the display panel 4, so that the touch panel corresponds to a middle portion of the display panel, and a lower surface of the touch panel is attached to an upper surface of the full-surface adhesive layer (Fig. 1 and para [0018]).
 Lu ‘842 further teaches that a cover 1 and touch screen sensor 2 are attached by an optical adhesive layer 3 (para [0019]).  Fig. 1 illustrates that the cover 1 corresponds to a middle portion of the touch panel 2.  However, Lu ‘842 does not teach the claim 13 recitations of:
attaching a frame adhesive layer to an edge of an upper surface of the touch panel; . . . an upper surface of the frame adhesive layer is attached to a lower surface of the cover; and irradiating the cover, the touch panel, and the display panel which are attached with the corresponding adhesive layer with ultraviolet ray under a vacuum environment such that the full-surface adhesive layer and the frame adhesive layer are cured, and a vacuum chamber is formed on a middle portion of the frame adhesive layer.
Li ‘380 is also directed to a touch display device (para [0002]), and with reference to Fig. 1 and paras [0035]-[0039] teaches a display panel 1 attached to a touch panel 2 and an optical adhesive 4 attaching the touch panel 2 to a cover plate 3.  With further reference to Fig. 1, unlike Lu ‘842, the optical adhesive 4 of Li ‘380 is in the form of a frame adhesive layer attached to an edge of an upper surface of the touch panel (para [0040]).  Furthermore, Figs. 1 and 2 of Li ‘380 teach a vacuum cavity 5 (i.e., vacuum chamber) formed on a middle portion of the frame adhesive layer 4 with the cover 3 being attached to an upper surface of the frame adhesive layer 4 (paras [0038]-[0043]).  According to a process of Li ‘380, (paras [0046]-[0053]), a curing step includes irradiating the cover, touch panel, display panel and frame with ultraviolet rays (para [0053]).  Processing in a vacuum environment is taught in para [0050].   The forming of a vacuum cavity in the middle part of the optical glue layer frame is also taught in paras [0050]-[0053].
	Li ‘380 teaches the purpose of its invention is to provide a touch display device and manufacturing method in which a cover plate is attached to a touch panel in a way that solves the technical problems of high price, potential safety hazards and poor user tactile experience in the prior art, particularly that of large whiteboards (paras [0006]- [0008]).  Li ‘380 explains that such problems are solved by its touch panel wherein the optical adhesive layer is provided in the form of a frame so that a vacuum cavity is formed in the middle of the optical glue layer located between the touch panel and cover plate (para [0009]).  An additional advantage of such a configuration is that the shape 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Lu ‘842 to replace the full optical glue layer of Lu ‘842 located between the touch panel and cover with the edge frame optical glue/vacuum cavity combination and associated attachment method taught by Li ‘380 for the advantages taught in Li ‘380, including cost savings related to the decreased glue amount needed for a frame as compared to a full attachment layer, and also for an improved tactile experience, particularly if the resulting display device is large, such as a whiteboard.

	Regarding claim 14, Lu ‘842 teaches its full-surface adhesive layer 3 is a liquid optical clear adhesive at para [0018] and Fig. 1.  
Regarding the recitation that the touch panel and the display panel are adhered by the liquid optical clear adhesive using a full lamination technology, please see the Section 112 rejection above.  On the merits, the process described in Lu ‘842 and discussed in the rejection of claim 13 above is an example of a full lamination technology.  
solid optically clear adhesive, see Li ‘380 at para [0013] describing the cutting step of preparing the solid optical glue into strip form and para [0043] further describing the optically clear adhesive. 
	Regarding the recitation that the cover and the touch panel are adhered by the solid optically clear adhesive using a frame bonding technology, please see the Section 112 rejection above.  On the merits, the process described in Li ‘380 and discussed in the rejection of claim 13 above is an example of a full lamination technology.  

Claims 1-6, 9-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu ‘842 and Li ‘380 (as applied to claim 7 for claims 9-11 and as applied to claim 13 for claims 15-18) and further in view of Li et al., CN109445644A (hereafter Li ‘644), made of record by Applicant and discussed with reference to the attached machine translation thereof.

Regarding claim 1, Lu ‘842 teaches a manufacturing method of a touch display device (Fig. 1 and para [0018]).  The method of Lu ‘842 includes: 
providing a liquid crystal screen module 4 (i.e., a display panel) (Fig. 1 and para [0018]); 
covering an upper surface of the display panel 4 with a full-surface adhesive layer 3 that comprises a liquid optical clear adhesive (Fig. 1 and para [0018]; and
disposing a teach screen sensor 2 (i.e., touch panel) on the upper surface of the display panel 4, so that the touch panel corresponds to a middle portion of the display panel, and a lower surface of the touch panel is attached to an upper surface of the full-surface adhesive layer (Fig. 1 and para [0018]).
 Lu ‘842 further teaches that a cover 1 and touch screen sensor 2 are attached by an optical adhesive layer 3 (para [0019]).  Fig. 1 illustrates that the cover 1 corresponds to a middle portion of the touch panel 2.  However, Lu ‘842 is silent as to an alternative process using a glue frame or sub frames in lieu of a full-surface adhesive.   
Li ‘380 is also directed to a touch display device (para [0002]), and with reference to Fig. 1 and paras [0035]-[0039] teaches a display panel 1 attached to a touch panel 2 and an optical adhesive 4 attaching the touch panel 2 to a cover plate 3.  With further reference to Fig. 1, unlike Lu ‘842, the optical adhesive 4 of Li ‘380 is in the form of a frame adhesive layer attached to an edge of an upper surface of the touch panel (para [0040]).  Furthermore, Figs. 1 and 2 of Li ‘380 teach a vacuum cavity 5 (i.e., vacuum chamber) formed on a middle portion of the frame adhesive layer 4 with the cover 3 being attached to an upper surface of the frame adhesive layer 4 (paras [0038]-[0043]).
According to a process of Li ‘380, the frame adhesive layer 4 is made from cutting a solid optically clear adhesive into an adhesive strip and attaching the adhesive strip to the touch panel (paras [0013], [0019], [0047]-[0048]), followed by attaching to the cover plate (para [0049]).  
  Also according to a process of Li ‘380, (paras [0046]-[0053]), a heating step is performed in a vacuum environment so that the adhesive strip is melted (paras [0050]-
	Li ‘380 teaches the purpose of its invention is to provide a touch display device and manufacturing method in which a cover plate is attached to a touch panel in a way that solves the technical problems of high price, potential safety hazards and poor user tactile experience in the prior art, particularly that of large whiteboards (paras [0006]- [0008]).  Li ‘380 explains that such problems are solved by its touch panel wherein the optical adhesive layer is provided in the form of a frame so that a vacuum cavity is formed in the middle of the optical glue layer located between the touch panel and cover plate (para [0009]).  An additional advantage of such a configuration is that the shape and size of the touch panel is the same as that of the display panel (para [0010]).  Also, only a small amount of optical glue is required to tightly attach the cover plate and touch panel together (para [0041] and [0051]) and a method of making the device simply uses four strips or blocks connected end to end and arranged between the cover and touch panel that are melted in a vacuum environment to result in a tight bond between the touch and display panels (para [0054]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Lu ‘842 to replace the full optical glue layer of Lu ‘842 located between the touch panel and cover with the edge frame optical glue/vacuum cavity combination and associated attachment method taught by Li ‘380 for the advantages taught in Li ‘380, including cost savings related to the decreased glue amount needed for a frame as compared to a full attachment layer, 
	Lu ‘842 in view of Li ‘380 is silent as to the adhesive frame of Li ‘380 including first and second sub frame adhesive layers.
	Li ‘644 teaches a touch display device having all the features of Li ‘380 (see Figs. 1 and 2 and paras [0030]-[0034] describing display panel 1, touch panel 2, cover plate 3 and adhesive frame 41,42 with vacuum chamber 5 formed in the middle of the device).  Unlike Li ‘380, the adhesive frame of Li ‘644 includes two layers, a glue layer 41 attached to the edge of the upper surface of the touch panel 2 and a glue layer 42, that may be a liquid adhesive, attached to the glue layer 41 and the cover 3, a width of the layer 41 being smaller than a width of the liquid layer 42 (Figs. 1 and 2 and paras [0008]-[0014] and [0035]).  As illustrated in Figs. 1 and 2, the vacuum chamber 5 is formed on the middle portions of the layers 41,42.  Li ‘644 teaches that by using two glue layers, with one of the layers attached before solid optical glue strips are attached, the problems of high price, potential safety hazards, poor user experience and inaccurate alignment found in in the prior art are solved (para [0008]).  Specifically, by attaching a glue layer (the layer 42 that may be liquid) with a high adhesive property to the cover plate, the solid glue strips (cut adhesive strips making up the layer 41) may be positioned on the first applied glue layer and alignment of the strips with respect to the cover and the touch panel is improved (para [0014], [0019] and [0041]).  Li ‘644 then teaches that during a vacuum heating process, the first and second glue layers are melted and mixed so that the edges of the panels are tightly attached (para [0043]). Like Li ‘380, the frame adhesive of Li ‘644 results in a significant saving of optical glue materials as compared to full-surface adhesive bonding of the prior art, which is 
	In a process of Li ‘644, the liquid adhesive layer 42 (a first sub frame layer) is attached to the cover 3 (para [0014]) and a second attaching step includes cutting a solid optically clear adhesive into an adhesive strip (forming the second sub frame layer 41), and attaching the adhesive strip to a surface the first sub frame adhesive layer 41(paras [0014] and [0041]).  The process of Li ‘644 further includes heating, adhesive melting and curing steps of irradiating the cover 3, the touch panel 2, and the display panel 1 which are attached with the corresponding adhesive layers 41 and 42 with ultraviolet ray under the vacuum environment so that a vacuum cavity is formed within the area defined by the cured adhesive layers 41/42 (Li ‘644 at paras [0014], [0040]-[0043]). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Lu ‘842/Li ‘380 to replace the single frame adhesive layer of Lu ‘842/Li ‘380 with the two-layer adhesive combination according to Li ‘644 for the advantages taught in Li ‘644 that include, but are not limited to, improved temporary holding and alignment of the solid glue strips making up the frame during formation of the device.
	Although Li ‘644 teaches applying its first liquid adhesive to the cover rather than to the opposing upper surface of the touch panel as required by claim 1, as discussed in the rejection of claim 10 (incorporated by reference herein), Li ‘380 teaches placing its solid glue strips on the touch panel first and then bonding the strips to the cover (Li ‘380 at para [0048]).  Thus, the predictable result of bonding the cover to the touch panel KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).  Thus it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the application to provide the high adhesive, wider, liquid adhesive layer 42 of Li ‘644 on the touch display upper surface, followed by aligning the more narrow solid adhesive strips 41 on the first adhesive on the touch display as a predictable alternative to the process of Li ‘644, predictably resulting in the first adhesive layer application step orientations required by claim 1.

Regarding claim 2, please see the Section 112 rejection. On the merits, the process described in Lu ‘842 and discussed in the rejection of claim 1 above is an example of a full lamination technology.  

Regarding claim 3, paras [0014] and [0041] of Li ‘644 teach the steps of 
cutting the solid optically clear adhesive into four adhesive strips; connecting the four adhesive strips in end-to-end relation to form a ring shape; and attaching the ring-shaped adhesive strips to the surface of the first sub frame adhesive layer. See the discussion at the rejection of claim 1, rendering obvious the step of attaching the adhesive strips to the upper surface of the first adhesive layer as a predictable 

	Regarding claim 4, see Li ‘644 para [0043] teaching sending the component parts of cover, touch panel and display panel attached with the adhesive layers 41 and 42 to a vacuum chamber having a vacuum pump and heating the components which are attached with the adhesive layers 41 and 42 and melted.  

Regarding claim 5, please see Fig. 1 of Li ‘644 illustrating a width of the sub frame adhesive layer 41 being less than a width of the sub frame adhesive layer 42.  

Regarding claim 6, each of Lu ‘842, Li ‘380 and Li ‘644  teach a shape of the touch panel is the same as a shape of the display panel, and a size of the touch panel is the same as a size of the display panel (Lu ‘842 at Fig. 1; Li ‘380 at Figs. 1-2 and para [0010] and Li ‘644 at Figs. 1-2 and para [0011]).

	Regarding claim 9, Lu ‘842 in view of Li ‘380 is silent as to the adhesive frame of Li ‘380 including a first sub frame adhesive layer attached to the edge of the upper surface of the touch panel; and a second sub frame adhesive layer attached to an upper surface of the first sub frame adhesive layer, wherein the vacuum chamber is formed on middle portions of the first sub frame adhesive layer and the second sub frame adhesive layer.
first sub frame adhesive layer attached to the edge of the upper surface of the touch panel 2) and a second glue layer 42 attached to the glue layer 41 (i.e., second sub frame adhesive layer attached to an upper surface of the first sub frame adhesive layer) (Figs. 1 and 2 and para [0035]).  As illustrated in Figs. 1 and 2, the vacuum chamber 5 is formed on the middle portions of the first sub frame adhesive layer and the second sub frame adhesive layer (42/41).
	Li ‘644 teaches that by using two glue layers, with one of the layers attached before a solid optical glue strips are attached, the problems of high price, potential safety hazards, poor user experience and inaccurate alignment found in in the prior art are solved (para [0008]).  Specifically, by attaching a glue layer (the layer 42) with a high adhesive property to the cover plate, the solid glue strips (cut adhesive strips making up the layer 41) may be positioned on the first applied glue layer and alignment of the strips with respect to the cover and the touch panel is improved (para [0014], [0019] and [0041]).  Li ‘644 then teaches that during a vacuum heating process, the first and second glue layers are melted and mixed so that the edges of the panels are tightly attached (para [0043]). Like Li ‘380, the frame adhesive of Li ‘644 results in a significant saving of optical glue materials as compared to full-surface adhesive bonding of the prior art, which is particularly advantageous for the formation of large display panels, 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the device of Lu ‘842/Li ‘380 to replace the single frame adhesive layer of Lu ‘842/Li ‘380 with the two-layer adhesive combination according to Li ‘644 for the advantages taught in Li ‘644 that include, but are not limited to, improved temporary holding and alignment of the solid glue strips making up the frame during formation of the device.

	Regarding claim 10, the second sub frame 42 of Li ‘644 may be liquid or solid adhesive (para [0040]) and the first sub frame 41 is a solid optically clear adhesive (para [0041]).  Regarding the recitation that a width of the second sub frame adhesive layer is less than or equal to a width of the first sub frame adhesive layer, see Fig. 1 illustrating that a width of layer 41 (the first sub frame) is less than a width of layer 42 (the second sub frame).  Thus, the solid strips making up the first sub frame 41 have a width that is less than the adhesive 42, that may be in liquid form and applied first to the cover 3 of Li ‘644.  Li ‘644 is silent as to whether the position of the sub frame adhesive layers 41 and 42 may be switched, which would place the sub frame 41 next to the cover 3 and the wider sub frame 42 next to the panel 2 as necessitated by the limitations of claim 10.   
Although Li ‘644 teaches placing the higher adhesive and wider sub frame layer 42 on the cover plate first, followed by positioning and aligning the narrower strips of the layer 41 on the layer 42, which would also occur on the cover 3 (para [0014]), Li ‘380 KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).  Thus it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the application to provide the high adhesive, wider adhesive layer on the touch display, followed by aligning the solid adhesive strips on the first adhesive on the touch display as a predictable alternative to the process of Li ‘644, predictably resulting in the adhesive layer configuration recited for the touch display device of claim 10.

Regarding claim 11, both the first and second sub frame adhesive layers of Li ‘644 are in a ring shape (see paras [0010]-[0014], [0040]-[0041] and Figs. 1 and 2).

	Regarding claim 15, Lu ‘842 in view of Li ‘380 is silent as to the adhesive frame of Li ‘380 including first and second sub frame adhesive layers.
	Li ‘644 teaches a touch display device having all the features of Li ‘380 (see Figs. 1 and 2 and paras [0030]-[0034] describing display panel 1, touch panel 2, cover plate 3 and adhesive frame 41,42 with vacuum chamber 5 formed in the middle of the device).  Unlike Li ‘380, the adhesive frame of Li ‘644 includes two layers, a glue layer 41 
	In a process of Li ‘644, the liquid or solid adhesive layer 42 (a first sub frame layer) is attached to the cover 3 (para [0014]) and a second attaching step includes cutting a solid optically clear adhesive into an adhesive strip (forming the second sub frame layer 41), and attaching the adhesive strip to a surface the first sub frame adhesive layer 41(paras [0014] and [0041]).  The process of Li ‘644 further includes heating, adhesive melting and curing steps of irradiating the cover 3, the touch panel 2, 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Lu ‘842/Li ‘380 to replace the single frame adhesive layer of Lu ‘842/Li ‘380 with the two-layer adhesive combination according to Li ‘644 for the advantages taught in Li ‘644 that include, but are not limited to, improved temporary holding and alignment of the solid glue strips making up the frame during formation of the device.
	Although Li ‘644 teaches applying its first adhesive to the cover rather than to the opposing upper surface of the touch panel as required by claim 15, as discussed in the rejection of claim 10 (incorporated by reference herein), Li ‘380 teaches placing its solid glue strips on the touch panel first and then bonding the strips to the cover (Li ‘380 at para [0048]).  Thus, the predictable result of bonding the cover to the touch panel using the solid strips of the sub frame 41 occurs whether the strips are initially located on the cover or on the touch panel.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).  Thus it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the application to provide the high adhesive, wider adhesive layer 42 of Li ‘644 on the touch display upper surface, followed by aligning the solid adhesive strips on the first adhesive on the 

	Regarding claim 16, paras [0014] and [0041] of Li ‘644 teach the steps of 
cutting the solid optically clear adhesive into four adhesive strips; connecting the four adhesive strips in end-to-end relation to form a ring shape; and attaching the ring-shaped adhesive strips to the surface of the first sub frame adhesive layer. See the discussion at the rejection of claim 15, incorporated herein, rendering obvious the step of attaching the adhesive strips to the upper surface of the first adhesive layer as a predictable alternative to the Li ‘644 teaching of attaching the strips to the lower surface of the first adhesive layer.

	Regarding claim 17, see Li ‘644 para [0043] teaching sending the component parts of cover, touch panel and display panel attached with the adhesive layers 41 and 42 to a vacuum chamber having a vacuum pump and heating the components which are attached with the adhesive layers 41 and 42 and melted.  

	Regarding claim 18, see Fig. 1 of Li ‘644 illustrating that the sub frame layer made of solid strips (layer 41) has a width that is less than a width of the adhesive layer 42, that may be a liquid or solid adhesive (paras [0010]-[0014]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al., US 2010/0165551 (see para [0029] teaching it is known to those of ordinary skill in the art that air-gaps located under touch panel covers in displays may be filled by other gases or a vacuum); and
Menon et al., US 2015/0004382 (teaches display stack with optically clear adhesive layer combinations for bonding to a cover layer component, including two-layer OCA combination 132/134 illustrated in Figs.1, 2 and described in paras [0026]-[0031]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746